Citation Nr: 1412794	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-27 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran testified at a videoconference hearing in February 2012.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This claim warrants further evidentiary development

The Veteran testified at a February 2012 hearing that shortly after his discharge from service in 1971, he underwent a psychiatric evaluation at a hospital in Evanston, Wyoming.  The Veteran could not remember the specific name of the hospital but an internet search revealed that Wyoming State Hospital most closely fit the Veteran's description.  On remand, the RO should attempt to obtain any psychiatric treatment records pertaining to the Veteran from Wyoming State Hospital. 

Moreover, the Veteran has reported receiving psychiatric treatment at the VA Medical Center in Cheyenne, Wyoming.  In a March 2011 rating decision, the RO indicated that it had "electronically" reviewed the Veteran's records from the VA Medical Center in Cheyenne from February 2005 to March 2011; however, such records were not added to the claims file, Virtual VA or VBMS electronic system.  The claims folder does contain VA treatment records dated in October and November 2011 but no additional records.  Thus, the Board concludes that the Veteran's outstanding VA records are available, and most likely located in the CAPRI program, but have not been associated with the record.  Significantly, the Board does not have access to CAPRI, and therefore cannot review the Veteran's VA treatment records.  As the aforementioned VA treatment records are potentially relevant to the issue on appeal, further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain private psychiatric treatment records dated in 1971from Wyoming State Hospital.  After securing the necessary authorization, these records should be requested.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran so notified.

2.  The RO should undertake appropriate development to obtain all outstanding treatment records from the VA Medical Center in Cheyenne, Wyoming and associate the records with the claims file.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran so notified.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


